COURT OF CHANCERY
                                             OF THE
                                     STATE OF DELAWARE

TAMIKA R. MONTGOMERY-REEVES                                       New Castle County Courthouse
      VICE CHANCELLOR                                             500 N. King Street, Suite 11400
                                                                 Wilmington, Delaware 19801-3734

                                           May 9, 2016


       Mr. Michael Vernon Critchfield            David C. Hutt, Esquire
       P.O. Box 11                               R. Eric Hacker, Esquire
       Mondovi, WI 54755                         Morris James Wilson Halbrook &
                                                     Bayard LLP
                                                 107 West Market Street
                                                 P.O. Box 690
                                                 Georgetown, DE 19947

             RE:    Michael Vernon Critchfield v. Rosie Rios, U.S. Treasurer, et al.
                    Civil Action No. 11717-VCMR

       Dear Mr. Critchfield and Counsel:

             I have considered the filings in this case, the exhibits attached thereto, and

       the applicable laws. For the following reasons, Mr. Critchfield’s complaint is

       dismissed.

      I.     BACKGROUND AND PROCEDURAL HISTORY

             On November 18, 2015, Plaintiff Michael Vernon Critchfield filed the

       complaint in this action (the “Complaint”). Mr. Critchfield was born in Illinois.

       Mr. Critchfield’s wife and their three children were born in Wisconsin.           Mr.

       Critchfield’s Complaint alleges that when each of Mr. Critchfield and his family

       members was born, a Certificate of Live Birth was created, but “was incomplete”

       because “articles of incorporation and Federal Reserve Banking information”
Critchfield v. Rios
C.A. No. 11717-VCMR
May 9, 2016
Page 2 of 9

“[making] each family member a surety (bondservant) to that corporation” was

concealed from them.1 According to Mr. Critchfield, “proof of that incorporation

is evident by the all capital letters name on the birth certificates . . . and social

security cards . . . .”2 Further, bonds were issued for each family member based on

the Certificates of Live Birth resulting in unjust enrichment of others based on the

future labors of Mr. Critchfield, his wife, and his children.3 The Complaint alleges

that “[e]ach family member’s rights to constitutional protections were swept away

as a result of this heinous fraud on [Mr. Critchfield] and his family members as

they were all infants at the time of the fraud.”4 Mr. Critchfield pleads that, to

regain his equitable rights, he established a trust in Wisconsin for himself and a

trust in Illinois for his family members.5

      Purportedly in accordance with provisions of the Trading with the Enemy

Act of 1917 (“TWEA”),6 Mr. Critchfield names Rosie Rios, the current U.S.

1
      Compl. at 2.
2
      Id. (citing exhibits).
3
      Id. at 3.
4
      Id. at 2.
5
      Id. at 3.
6
      Trading With The Enemy Act of 1917 § 9, 50 U.S.C.A. § 4309 (West 2016)
      [hereinafter TWEA].
Critchfield v. Rios
C.A. No. 11717-VCMR
May 9, 2016
Page 3 of 9

Treasurer, and Richard H. Bell, agent of the Delaware corporation U.S.

TREASURY, as defendants (“Defendants”) in this civil action in equity,7 and

prays for twenty-two forms of relief.8

      Mr. Critchfield also filed numerous motions with the Court. On December

1, 2015, Mr. Critchfield filed a motion to replace his supplemental information

sheet, a motion to expedite proceedings, and a motion to remove summonses for

Ms. Rios and Mr. Bell from the record because Mr. Critchfield seeks a declaratory

judgment.   On December 15, 2015, Mr. Critchfield filed a motion to amend

supplemental information sheet, a statement of good cause for suit to not be

assigned to a Master in the first instance, and a motion for a de novo review of this

suit in equity. On February 15, 2016, Mr. Critchfield filed several individual




7
      Id.
8
      Examples include: (1) deliver Mr. Critchfield’s and his family’s Certificates of
      Live Birth from Illinois and Wisconsin, respectively; (2) declare Mr. Critchfield
      and his family members are nationals of Illinois and Wisconsin, respectively; (3)
      compel issuance of U.S. Passports and Passport cards for family members
      reflecting national status and diplomatic immunity; (4) eliminate credit
      history/credit reports; (5) enter restraining orders against the National Security
      Agency (“NSA”), the Department of Homeland Security (“DHS”) Secretary, the
      Transportation Safety Administration (“TSA”), and the Internal Revenue Service
      (“IRS”) Secretary, among others; and (6) compel a complete accounting of all
      U.S. Department of the Treasury accounts created by the artifice and fraud via the
      family’s certificates of live birth. See Compl. at 4-6.
Critchfield v. Rios
C.A. No. 11717-VCMR
May 9, 2016
Page 4 of 9

motions for various declarations.9 Also on February 15, 2015, Mr. Critchfield

moved for a special proceeding in chambers, in camera, for a declaratory judgment

on the pleadings.

      On April 20, 2016, Mr. Bell filed a motion to dismiss for failure to state a

claim under Court of Chancery Rule 12(b)(6) (the “Motion to Dismiss”) on the

grounds that the Complaint does not contain any allegations against Mr. Bell and

does not suggest that Mr. Bell can provide any of the relief Mr. Critchfield seeks.

The Motion to Dismiss also questions this Court’s subject matter jurisdiction over

Mr. Critchfield’s claims. Further, Mr. Bell points out that Mr. Critchfield’s “straw

man” or “redemption” theory, which often arises in fraud, debt avoidance, and tax

evasion cases, is well known to and uniformly rejected by federal courts.10


9
      The motions seek declarations ordering the above-cited relief, supra note 8, and
      ordering the release of their natural persons from office of trustee; moving Mr.
      Critchfield’s natural person from the office of trustee to the office of cestui que
      trust; and ordering U.S. Attorney General Loretta Lynch, State of Wisconsin
      Attorney General Brad Schimel, and Buffalo County District Attorney Thomas
      Clark to update their respective databases to reflect that Mr. Critchfield and his
      family members have diplomatic immunity from at-law courts, among other
      things. Docket Item Nos. 19-26, 29-30, 37.
10
      See, e.g., United States v. Provost, 2012 WL 1158801, at *4 (E.D. Cal. Apr. 6,
      2012) (collecting cases characterizing straw man and redemption theories as
      patently frivolous, “implausible,” “clearly nonsense,” “convoluted,” and
      “peculiar,” “nonsensical and soundly rejected in this and all other jurisdictions,”
      and itself finding the theories unintelligible, without merit, and wholly frivolous);
      United States v. Waalee, 133 Fed. Appx. 819, 822 n.2 (3d Cir. 2005); Bryant v.
      Washington Mut. Bank, 524 F. Supp. 2d 753, 758-59 (W.D. Va. 2007), aff’d, 282
Critchfield v. Rios
C.A. No. 11717-VCMR
May 9, 2016
Page 5 of 9

      On May 3, 2016, Mr. Critchfield filed additional pleadings with the Court,

including (1) Complainant’s Exception To Defendant Bell’s Answer; Motion To

Strike Defendant Bell’s Motion To Dismiss; Declaration Of Trust (the

“Exception”); and (2) Motion To Strike Defendant Richard Bell’s Motion To

Dismiss (the “Motion to Strike”). In the Exception, Mr. Critchfield argues that Mr.

Bell’s Motion to Dismiss “is incomprehensible and irrelevant in exclusive equity”

because it “makes an at-law argument in an attempt to dismiss the complaint’s

private trust suit and the implied fiduciary relations when the suit is being

adjudicated in exclusive equity.”11 Further, Mr. Critchfield argues the Motion to

Dismiss “misconstrued the basis for the complaint, and, therefore, has not

answered it.”12 Mr. Critchfield also refutes the characterization of “straw man”

theory in the Motion to Dismiss, clarifies that “[o]nly the State of Delaware

recognizes natural persons” and that, “[f]or all practical purposes, Wilmington,

Delaware is the de jure capitol of the United States,” and concludes that “[t]he

      Fed. Appx. 260 (4th Cir. 2008); see also Rev. Rul. 2005-21, 2005-14 I.R.B. 822;
      OCC Alert 2007-55, Sept. 5, 20007, http://www.occ.treas.gov/ftp/alert/2007-
      55.html (describing “[t]he use of a nonexistent ‘trust account’ supposedly held in a
      person’s name at the United States Department of the Treasury or some other part
      of the federal government” as one of the “fraudulent processes used to . . .
      ‘eliminate’ debt”).
11
      Docket Item No. (“D.I. No.”) 52 at 1 (“Exception”).
12
      Id.
 Critchfield v. Rios
 C.A. No. 11717-VCMR
 May 9, 2016
 Page 6 of 9

 ‘answer’ is full of sophistry and obfuscation, which is completely inappropriate

 with respect to a suit in exclusive equity governed by the maxims of equity.”13

 Finally, Mr. Critchfield purportedly makes a declaration of trust appointing Mr.

 Bell, Mr. Bell’s counsel, and Ms. Rios as trustees of the Critchfield Pecuniary

 Relief Trust, a Wisconsin trust that consists of all financial accounts in the all

 capital letter names of Mr. Critchfield, his wife, and their three children.

II.    LEGAL ANALYSIS

      A.       Subject Matter Jurisdiction

       This is the third action of its nature dismissed by this Court in four months.

 In Bechard v. Rios, Master Ayvazian detailed allegations and theories nearly

 identical to those raised here before recommending, on February 2, 2016, that the

 Court sua sponte dismiss the complaint for lack of subject matter jurisdiction, that

 related motions be dismissed as moot, and that Bechard refer to Court of Chancery

 Rule 144 for the process of taking exception to a Master’s Final Report.14 On

 February 18, 2016, Chancellor Bouchard approved the Master’s final report and




 13
       Id. at 4.
 14
       2016 WL 402471, at *1 (Del. Ch. Feb. 2, 2016) (Master’s Final Report) (“Bechard
       I”).
Critchfield v. Rios
C.A. No. 11717-VCMR
May 9, 2016
Page 7 of 9

adopted the findings of fact made therein.15         Nonetheless, Bechard filed a

purported notice of voluntary dismissal on or about March 8, 2016 and re-filed the

same complaint on or about March 9, 2016.16           Echoing Master Ayvazian’s

findings, Vice Chancellor Glasscock concluded that “[Bechard’s] Complaint is

incomprehensible and [Bechard] manifestly lack[s] jurisdiction to bring this matter

before a Court in Delaware.”17 Similar to Bechard I, “[Bechard’s second] action

[was] dismissed sua sponte for lack of subject matter jurisdiction, and [his] related

motions [were] dismissed as moot.”18

      In his Exceptions, Mr. Critchfield attempts to distinguish Bechard I and

Bechard II from this action based on Mr. Bechard’s failure to show in his

paperwork that his trust was verified and recorded. Mr. Critchfield argues this is

the reason both the Complaint “made it past the de facto Register of Chancery’s

office ” and Vice Chancellor Glasscock “chastised [Mr. Bechard’s] efforts to gain

access to the de jure Chancellor’s office.”19 I do not read Bechard I or Bechard II

15
      Bechard I, C.A. No. 11657-MA (Del. Ch. Feb. 18, 2016) (ORDER).
16
      Bechard v. Rios, 2016 WL 1169097, at *1 (Del. Ch. Mar. 17, 2016) (hereinafter
      Bechard II).
17
      Id.
18
      Id.
19
      Exception at 1-2.
Critchfield v. Rios
C.A. No. 11717-VCMR
May 9, 2016
Page 8 of 9

that way. First, Mr. Critchfield’s Complaint “made it past the de facto Register of

Chancery’s office” because he filed the Complaint in accordance with the Court of

Chancery Rules and paid the required fees, not because Mr. Critchfield showed

trusts on the face of the Complaint. Second, both of Mr. Bechard’s actions were

dismissed because Mr. Bechard’s complaints manifestly failed to invoke the

jurisdiction of this Court: Mr. Bechard sought relief that this Court is not

authorized to grant, asserted legal theories that no court in this State has

recognized, and pled facts taking place entirely outside of Delaware. Following

the reasoning of Bechard I and Bechard II, which are based on the same theories as

this action, this Court dismisses Mr. Critchfield’s Complaint for lack of subject

matter jurisdiction and dismisses all related motions as moot.

     B.      Alternative Grounds

      Mr. Critchfield’s Complaint is also dismissed for the independent reason that

the statute on which Mr. Critchfield’s claims rely does not permit this Court to

grant the relief Mr. Critchfield seeks. Without suggesting that Mr. Critchfield’s

theories have any basis in reality, the Complaint and several of Mr. Critchfield’s

motions appear to seek relief based on theories rooted in TWEA.20 According to

TWEA Section 4309(a), however, Mr. Critchfield must bring his claims in the

20
      TWEA § 4309.
  Critchfield v. Rios
  C.A. No. 11717-VCMR
  May 9, 2016
  Page 9 of 9

  United States District Court for the District of Columbia or in the United States

  District Court for the district in which he resides.21 Therefore, this Court may not

  determine any question of construction or validity arising under TWEA. Contrary

  to Mr. Critchfield’s suggestions, this Court’s authority under the Delaware

  Declaratory Judgment Act22 does not extend to construing TWEA or determining

  Mr. Critchfield’s rights, status, or legal relations, if any, thereunder.

III.    CONCLUSION

        For the foregoing reasons, the Complaint is dismissed with prejudice, and all

  of Mr. Critchfield’s motions are denied as moot.

        IT IS SO ORDERED.

                                                   Sincerely,

                                                   /s/ Tamika Montgomery-Reeves

                                                   Vice Chancellor


        TMR/jp



  21
        Id. § 4309(a) (“[C]laimant may institute a suit in equity in the United States
        District Court for the District of Columbia or in the district court of the United
        States for the district in which such claimant resides . . . to establish the interest,
        right, title, or debt so claimed . . . .”).
  22
        10 Del. C. ch. 65.